NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GEORGE O. MITCHELL,                             No. 18-35251

                Plaintiff-Appellant,            D.C. No. 3:15-cv-05226-RBL

 v.
                                                MEMORANDUM*
STATE OF WASHINGTON; LESLIE
SZIEBERT, Dr, Washington State Special
Commitment Center Chief Medical Director,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      George O. Mitchell, who is civilly committed in the State of Washington at

the Special Commitment Center, appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging constitutionally inadequate


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
medical care. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

cross-motions for summary judgment. Guatay Christian Fellowship v. County of

San Diego, 670 F.3d 957, 970 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment for Sziebert on

Mitchell’s claim of constitutionally inadequate medical care because Mitchell

failed to raise a genuine dispute of material fact as to whether Sziebert had

knowledge of or acquiesced in any unconstitutional conduct by subordinates. See

Mitchell v. Washington, 818 F.3d 436, 443-44 (9th Cir. 2016) (Fourteenth

Amendment professional judgment standard applies to civil detainees); see also

Youngberg v. Romeo, 457 U.S. 307, 323 (1982) (under the professional judgment

standard, a professional’s decision is presumptively valid, and liability may be

imposed only where there is a “substantial departure from accepted professional

judgment, practice, or standards”); Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir.

2011) (requirements for supervisory liability under § 1983).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.

                                          2                                       18-35251